Citation Nr: 1132552	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) in Cleveland, Ohio (RO), which determined that new and material evidence had not been received to reopen a service connection claim for a back disability.

In January 2011, the Board reopened the Veteran's back claim and remanded it for further development.  A VA examination of the back was conducted in March 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that during an October 19, 2009, outpatient visit, a VA physician who he identified indicated that his in-service back injury may have hastened his current lumbar spine disability.  See the Veteran's October 2009 statement.  The Board notes that treatment records dated on October 19, 2009, from the identified physician are of record but do not provide any opinion as to the etiology of the Veteran's back disability.  

Nevertheless, in a March 2011 statement, the Veteran indicated that on his last VA visit he was informed again by a different VA physician, who he also identified by name "that there was a good possibility that my in service injury could be due to my negative back condition problem today, can be related too, it is at least likely then not."  On page three of the Veteran's correspondence, he stated that he had attached a current statement from the second physician.  However, the correspondence submitted in March 2011 does not contain an attached statement from the second identified VA physician, and the remaining evidence is negative for such a statement.  Because records generated by VA facilities that might have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, VA must obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2010).  As such, the Board has no discretion and for this reason as well must remand this claim.  On remand, any outstanding VA medical evidence should be obtained.  Should any newly received evidence discuss the etiology of the Veteran's current back disability, an addendum to the March 2011 VA examination report and opinion should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Allow the Veteran an additional opportunity to submit any additional evidence in support of his claim.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims folder any additional notes and/or statements from the first identified VA physician stemming from an outpatient visit conducted on October 19, 2009.  See March 2011 statement from the Veteran.  

3.  Obtain and associate with the claims folder all outstanding VA records dated from March 2010 to the present, to include any notes entered by the second identified VA physician.  See March 2011 statement from the Veteran.  

4.  Forward the claims folder to the examiner who conducted the March 2011 VA examination for an addendum.  The examiner is asked to clarify whether it is at least as likely as not that the current back disability is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss any newly received evidence and the Veteran's report of a continuity of back symptoms since service.  Any and all opinions must be accompanied by a complete rationale set forth in a legible report.  If the March 2011 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.  All findings and conclusion should be set forth in a legible report.

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The case should therefore be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

